Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Roy Gene Jones, Jr., Appellant                         Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 23163).
No. 06-14-00100-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for lack of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Roy Gene Jones, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JULY 7, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk